     Case 3:20-cv-01218-MMA-AGS Document 7 Filed 09/09/20 PageID.36 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   THERESA BROOKE,                                      Case No. 20-cv-1218-MMA (AGS)
12                                       Plaintiff,
                                                          ORDER RE: DISMISSAL
13   v.
                                                          [Doc. No. 6]
14   WAVE CREST RESORTS III LLC,
15                                     Defendant.
16
17
18
19         The parties have filed a “Stipulation of Dismissal with Prejudice” agreeing to
20   dismissal of this action. See Doc. No. 6. Pursuant to the stipulation and Federal Rule of
21   Civil Procedure 41(a)(1)(A)(ii), this action has been DISMISSED with prejudice and
22   with each party bearing its own costs and attorneys’ fees. See Commercial Space Mgmt.
23   Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir. 1999) (“[O]nce a notice of voluntary
24   dismissal is filed, the district court in which the action is pending loses jurisdiction and
25   cannot exercise discretion with respect to the terms and conditions of the dismissal.”); see
26   also Duke Energy Trading & Mktg., L.L.C. v. Davis, 267 F.3d 1042, 1049 (9th Cir. 2001)
27   (quoting Pedrina v. Chun, 987 F.2d 608, 610 (9th Cir. 1993)) (“The [filing of a Rule
28   41(a)(1)(i) notice] itself closes the file.”); Acosta v. Lopez, No. 1:18-cv-00625-AWI-

                                                      1
                                                                                20-cv-1218-MMA (AGS)
     Case 3:20-cv-01218-MMA-AGS Document 7 Filed 09/09/20 PageID.37 Page 2 of 2



 1   SKO, 2019 WL 5536321, at *1 (E.D. Cal. Oct. 25, 2019) (“Once the stipulation between
 2   the parties who have appeared is properly filed or made in open court, no order of the
 3   court is necessary to effectuate dismissal. Case law concerning stipulated dismissals
 4   under Rule 41(a)(1)(A)(ii) is clear that the entry of such a stipulation of dismissal is
 5   effective automatically and does not require judicial approval.”); Milton v. Lawton, No.
 6   1:04-cv-05556-AWI-WMW, 2009 WL 530909, at *1 (E.D. Cal. Mar. 3, 2009) (same).
 7   The Court DIRECTS the Clerk of Court to terminate this action in its entirety.
 8         IT IS SO ORDERED.
 9
10   Dated: September 9, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                20-cv-1218-MMA (AGS)
